Title: To Benjamin Franklin from James Parker, 23 February 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York. Feb 23. 1767
Some Time ago, I wrote requesting you to send me a Fount of Pica and one of Long-Primer. If this be not too late I would counter order the Pica only for this Reason: The Low Dutch Congregation here, are about having part of their Time of Worship to be English, and so got the Psalms turn’d into Verse in English to suit their Dutch Tunes: for which purpose, they sent to Holland for Musical Types and to England for a small Font of Pica, which came. They had partly agreed with Holt to do them, and when he began, he was Three Months before he got one Sheet, and then made so many Obstacles in it, that they sent for me, and have given me the Job, on Condition, I take that Fount of Pica in part of Pay: tho’ it is rather too small for common use, and has no Italick: yet it will do for the present, and if it be not too late I would not have the other, but only Long-Primer: But if it is sent, I shall say no more.
My dunning B. Mecom about the Post-Office Money has occasioned him to resign his Commission, sending it back to me: he has not settled the Accounts, but says he will soon: I wrote to Mr. Ingersol to recommend one there to take the Office, and I expect to hear next Post.
Mr. Holt drives on, and yet keeps close House: My Papers do increase a Little: but have not 200 Subscribers yet—However I shall continue till I hear from you: I received not one Word from you these two Packets: nor any News-papers from any Body, tho’ I flatter’d myself you would recommend it to somebody to send me some: as I shall expect to make ’em satisfaction.
I have reason to be thankful all our Healths are restored [to us?] I had mine for some time past, till yesterday I was taken with a small Paroxysm of the Gout again and am lame to-day with it; I hope it maynt last long—as I have had none all Winter before, but it always has a gloomy Attendance.
I send you the Papers since the last Packet, and with all our respectful Salutations remain Your most obliged Servant
James Parker
 Addressed For / Dr Benjamin Franklin / Craven Street / London / per Packet / Capt. Goddard
Endorsed: J Parker Feb. 23. 67
